DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/23/2021.
Claims 1, 8, 14, 17-18, and 22-23 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2012/0198132) and Roh (US 10,019,173).
With respect to claim 18, Han teaches of an apparatus, comprising: a first memory die including a first memory cell array divided, at least in part, into a first data segment and a second data segment (fig. 4; paragraph 9, 38-42; where a plurality of memory apparatuses (dies) are stacked and each include a memory cell array.  Each word line of the cell array constitutes a data segment and any word line could be the claimed first data segment or the claimed second data segment); 
a second memory die stacked with the first memory die, the second memory die including a second memory cell array divided, at least in part, into a third data segment and a fourth data segment (fig. 4; paragraph 9, 38-42; where a plurality of memory apparatuses (dies) are stacked 
a first data bus coupled to the first data segment of the first memory die and the third data segment of the second memory die (fig. 4; paragraphs 37, 41-42; where the controller is coupled to the page buffer units of each of the memory apparatuses.  This connection line can be considered a bus); and
a second data bus coupled to the second data segment of the first memory die and the fourth data segment of the second memory die (fig. 4; paragraphs 37, 41-42; where the controller is coupled to the page buffer units of each of the memory apparatuses.  This connection line can be considered a bus); 
Han fails to explicitly teach of (2) the first data bus coupled in common to the first data segment of the first memory die and the third data segment of the second memory die and (2) the second data bus coupled in common to the second data segment of the first memory die and the fourth data segment of the second memory die.
However, Roh teaches of a first data bus coupled in common to the first data segment of the first memory die and the third data segment of the second memory die (fig. 1, 6; column 7, lines 38-51, column 10, line 24-column 11, line 11; where the claimed first data bus includes channels 0, 1, and ways 0-7 that connect to each die, where dies 0-3 share channel 0); and
a second data bus coupled in common to the second data segment of the first memory die and the fourth data segment of the second memory die (fig. 1, 6; column 7, lines 38-51, column 10, line 24-column 11, line 11; where the claimed second data bus includes channels 0, 1, and ways 0-7 that connect to each die, where dies 0-3 share channel 0).

Han and Roh are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Han and Roh before the time of the effective filing of the claimed invention to incorporate the bus comprising the channels and ways of Ron to connect the memory apparatuses of Han with Han’s controller.  Their motivation would have been to more efficiently transfer data to/from the memories.
With respect to claim 19, the combination of Han and Ron teaches of wherein the second memory die is configured to transfer memory data from the third data segment to the first data bus when the first memory die is configured to transfer memory data from the second data segment to the second data bus (Han, fig. 4; paragraph 40-41, 46; Roh, fig. 1, 6; column 10, line 24-column 11, line 11; where the data selected data from each die is output simultaneously).
The reasons for obviousness is the same as indicated with respect to claim 18.
With respect to claim 20, the combination of Han and Ron teaches of wherein the first and second memory dies are configured such that the transfer of the memory data from the second data segment is done after the transfer of the memory data from the first data segment (Ron, column 6, lines 61-67, column 7, lines 55-60; as the controller carries out read operations 
It would have been obvious to one of ordinary skill in the art having the teachings of Han and Roh before the time of the effective filing of the claimed invention incorporate the controller performing read operations in response to the host in Han as taught in Roh.  Their motivation would have been to more efficiently carry out host operations on the memories.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Roh as applied to claim 20 above, and further in view of Yoon et al. (US 2019/0310798).
With respect to claim 21, the combination of Han and Roh fails to explicitly teach of wherein the first and second memory dies are configured such that the transfers from the first and second data segments are performed at different phases of a single command signal period.
However, Yoon teaches of wherein the first and second memory dies are configured such that the transfers from the first and second data segments are performed at different phases of a single command signal period (paragraph 23-24, 26-29; where a burst read is performed with 16 bit read data is output from the bank group based on the signal RDT and the other 16 bits are output based on the signal IRDT, as this is in response to a single burst command it occurs within a single command signal period).
Han, Roh, and Yoon are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Han, Roh, and Yoon before the time of the effective filing of the claimed invention to incorporate the .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Roh as applied to claim 18 above, and further in view of Carter et al. (US 2011/0296118).
With respect to claim 22, the combination of Han and Roh fails to explicitly teach of wherein the first memory die includes a first amplifier (amp) module corresponding to the first data segment disposed on a power bus and a second amp module corresponding to the second data segment disposed on the power bus, and wherein the first amp module is not disposed adjacent the second amp module on the power bus.
However, Carter teaches of wherein the first memory die includes a first amplifier (amp) module corresponding to the first data segment disposed on a power bus and a second amp module corresponding to the second data segment disposed on the power bus, and wherein the first amp module is not disposed adjacent the second amp module on the power bus (fig. 2, 4; paragraph 27, 36-40; where the row width is divided into four segments.  As the power to the sense amps are powered on and off, they must be connected to power, (claimed power bus).  From figures 2 and 4, the sense amps are in line with each column, this would suggest to one of ordinary skill in the art that they are connected to power in a similar manner with their physical layout.  In combination with Han and Roh, the claimed second data segment can be located in Rows 2R to 3R-1 while the first data segment is in Rows 0 to R-1, which are not adjacent).
Han, Roh, and Carter are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Roh as applied to claim 18 above, and further in view of Rajan et al. (US 2018/0285013).
With respect to claim 23, Han teaches of wherein the apparatus having a stacked arrangement of the first and second memory dies (paragraphs 5-6, 38; where a plurality of dies of the memory are stacked).
The combination of Han and Roh fails to explicitly teach of wherein the apparatus is one of a high bandwidth memory device or a wide I/O memory device.
However, Rajan teaches of wherein the apparatus is one of a high bandwidth memory device or a wide I/O memory device (abstract, paragraph 24; where the memory has a wide-data mode and a narrow-data mode).
Han, Roh, and Rajan are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Han, Roh, and Rajan before the time of the effective filing of the claimed invention to incorporate the wide and narrow data modes of Rajan in the combination of Han and Roh.  Their motivation would have been to support an enormous range of memory systems while improving signaling integrity, higher signaling rates and increased memory capacity (Rajan, paragraph 24).

	Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art does not teach or suggest, “a data bus connecting each of the at least one memory cell arrays to form a plurality of data units, each data unit including a data segment from each memory cell array, wherein the data segments in each data unit are connected in parallel to the data bus and use a same line of the data bus; and…wherein the stagger circuits are further configured such that the selected data segments are not part of a same data unit,” in the context of the claims. 

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claim 18, that the combination of Han and Roh does not teach of the claimed first data bus and the claimed second data bus.  The examiner disagrees.
As recited in claim 18, the first and second data busses are defined by their connections.  “a first data bus coupled in common to the first data segment of the first memory die and the third data segment of the second memory die; and a second data bus coupled in common to the second data segment of the first memory die and the fourth data segment of the second memory die.”  Thus any bus that meets these respective connections qualifies as the “first data bus” or 
Roh discloses in figure 1 and column 7, lines 38-51 that memory controller 130 includes a memory device controller 142 that supports data transfer with memory device 150.  As shown in the figure that occurs over a bus.  Figure 6 and column 10, lines 34-column 11, line 4 explain how the dies of memory device 150 are connected to the bus from controller 130.  As one example, block 0 in plane 0 of die 0 is connected through way 0 to channel 0 of the bus.  Block 0 in plane 0 of die 1 is connected through way 1 to channel 0 of the bus as well.  Thus the bus reads on the first claimed data bus.  The same can also be said for block 1, plane 0 of die 0 and block 1, plane 0 of die 1, so the bus also reads on the claimed second data bus.  Thus it is clear that the combination of Han and Roh reads on the limitations at issue.
The examiner recommends clarifying that the claimed first and second data busses are separate and distinct, or do not overlap, etc. in order to clarify the claims in view of the prior art.
Additionally the examiner would like to point out that the claims do not positively distinguish the first and second data segments as being different/separate data segments or distinguish the third and fourth data segments as being different/separate data segments.  The examiner recommends incorporating such language into claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Michael Krofcheck/Primary Examiner, Art Unit 2138